FILED
                            NOT FOR PUBLICATION                             DEC 08 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


STEPHEN B. TURNER,                               No. 13-15802

               Plaintiff - Appellant,            D.C. No. 3:11-cv-05176-CRB

  v.
                                                 MEMORANDUM*
MELODY SMITH; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Northern District of California
                    Charles R. Breyer, District Judge, Presiding

                           Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       California state parolee Stephen B. Turner appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging federal and state

law claims in connection with his parole and registration as a sex offender. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
failure to state a claim under Fed. R. Civ. P. 12(b)(6). Hebbe v. Pliler, 627 F.3d
338, 341 (9th Cir. 2010). We affirm in part, vacate in part, and remand.

      Contrary to Turner’s contentions, the district court applied the correct

standard in assessing Turner’s allegations, and it properly dismissed Turner’s Third

Amended Complaint because Turner failed to allege facts sufficient to support one

or more elements of his claims. See id. at 341-42 (although pro se pleadings are

liberally construed, plaintiff must allege facts sufficient to state a plausible claim);

Cholla Ready Mix, Inc. v. Civish, 382 F.3d 969, 973 (9th Cir. 2004) (conclusory

allegations, unwarranted deductions, or unreasonable inferences need not be

accepted as true); see also Acosta-Huerta v. Estelle, 7 F.3d 139, 144 (9th Cir.

1992) (applying requirements of Fed. R. App. P. 28 to pro se appellant’s

submissions on appeal, and deeming abandoned issues raised in an opening brief

that are not supported by argument, as well as issues and arguments incorporated

by reference on appeal).

      However, the district court did not have the benefit of this court’s decision in

Thornton v. Brown, 757 F.3d 834 (9th Cir. 2013), when it dismissed as Heck-

barred claims concerning Turner’s parole alleged in Turner’s Second Amended

Complaint. Accordingly, we vacate the judgment in part, and remand for

reconsideration of the dismissal in light of this intervening authority.


                                            2                                     13-15802
      After dismissing the federal claims in the Third Amended Complaint, the

district court declined to exercise supplemental jurisdiction over Turner’s state law

claims. Because we vacate judgment as to the federal claims in the Second

Amended Complaint, we also vacate the dismissal of Turner’s state law claims.

We remand with directions that the district court grant Turner leave to file an

amended complaint containing only the § 1983 claims from the Second Amended

Complaint that were dismissed as Heck-barred and the state law claims from the

Third Amended Complaint over which the district court declined to exercise

supplemental jurisdiction.

      We reject Turner’s contention that the district court failed to address his

Racketeer Influenced and Corrupt Organizations Act claim.

      Each party shall bear its own costs on appeal.

      AFFIRMED in part, VACATED in part, and REMANDED.




                                          3                                       13-15802